Citation Nr: 0719511	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-43 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for low 
back strain with arthritis and herniated nucleus pulposus, 
L4-5.

2.  Entitlement to an increased, compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for bilateral leg 
conditions, claimed as secondary to service-connected low 
back disability.

4.  Entitlement to service connection for bilateral hip 
conditions, claimed as secondary to service-connected low 
back disability.  

5.  Entitlement to a higher rating for bilateral hearing on 
an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1).  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1973 and from August 1977 to August 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued the 60 percent 
rating for the service-connected low back disability, 
continued the noncompensable rating for bilateral hearing 
loss, and denied claims for service connection for bilateral 
leg conditions and for bilateral hip conditions, each, 
claimed as secondary to the service-connected low back 
disability.  The veteran filed a notice of disagreement (NOD) 
in November 2004 with these matters.  Later that same month, 
the RO issued a statement of the case (SOC), which failed to 
address the matter of an increased rating for the service-
connected low back disability.  In December 2004, the veteran 
submitted a VA Form 9, perfecting his appeal as to all the 
matters except the increased rating for the low back 
disability; however, he attached a letter noting that his 
prior NOD had clearly expressed disagreement with this 
matter. 

In April 2005, the RO issued an SOC addressing the matter of 
the increased rating for the low back disability.  Although 
the veteran did not file another VA Form 9, in June 2005, he 
submitted personal statements and physician statements along 
with a claim for individual unemployability due to service-
connected disabilities - specifically due to the severity of 
his service-connected low back disability.  Affording a 
liberal reading of these statements, which were submitted 
within a year of the September 2004 rating decision that 
continued the 60 percent rating for the low back disability, 
the Board finds they can reasonably be construed as a timely 
substantive appeal (in addition to evidence to support a 
claim for a TDIU).  See 38 C.F.R. § 20.202 (2006) 

During the pendency of this appeal, in a March 2006 rating 
decision, the RO granted a TDIU, effective June 21, 2005. 

The Board also points out that in a November 2003 statement, 
the veteran raised the issue of service connection for 
chronic fatigue and for acquired psychiatric disorders each 
claimed as a result of pain secondary to the service-
connected low back disability.  As the RO has not yet 
adjudicated these matters, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  

The Board's decision on the claim for an increased, 
compensable rating for bilateral hearing loss is set forth 
below.  The claim for a rating in excess of 60 percent for 
low back strain with arthritis and herniated nucleus 
pulposus, L4-5; the claims for service connection for 
bilateral leg conditions and for bilateral hip conditions, 
each, claimed as secondary to service-connected low back 
disability, and the separate claim for a higher rating for 
bilateral hearing loss on an extra-schedular basis, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

Audiometric testing has revealed, in March 2004, Level II 
hearing acuity in the right ear, and Level I hearing acuity 
in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155,  5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.350,  3.385, 4.1, 4.2, 
4.7, 4.85, Diagnostic Code 6100 and 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in February 2004 which asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim. In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to substantiate his claim for an 
increased rating.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim for an increased, compensable rating for 
bilateral hearing loss.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the February 2004 letter was sent to the veteran 
prior to the issuance of the September 2004 rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records identified by the 
veteran, and for which he authorized VA to request, were 
obtained by the RO or were submitted by the veteran. 38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records: VA 
outpatient records, private medical records, and a March 2004 
VA examination report.  The veteran has not alleged that 
there are any other outstanding medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased, compensable rating for bilateral hearing 
loss; however, he was not provided with notice of the type of 
evidence necessary to establish an effective date until 
November 2006.  However, since a higher disability rating is 
being denied, there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary 
under the mandate of the VCAA.

In the circumstances of this matter, additional efforts to 
assist or notify him in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38   
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where  entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I though 
XI) for hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure  
tone  thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for the hearing impairment of each ear.   
The horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having the 
better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination  
scores, etc., or when indicated under the provisions of 38  
C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The veteran submitted a claim in December 2003 requesting an 
increased rating and re-evaluation of his service-connected 
bilateral hearing loss condition.

During a March 2004 VA audiology examination, the veteran 
complained that he could not hear conversations in background 
noise at all and his hearing was worse in the past two years.  
He denied tinnitus at that time.  Audiometric testing 
performed revealed that pure tone decibel thresholds were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
55
70
40
LEFT
15
15
65
75
43

The veteran's speech discrimination score on the Maryland CNC 
word list was 84 percent in the right ear and 96 percent in 
the left ear.  The examiner summarized the test findings, 
noting that puretone results revealed normal hearing at 500 
to 2000Hz, with a moderate to moderately severe sensorineural 
hearing loss at 3000 to 4000Hz in the right ear and a 
moderately severe to severe sensorineural hearing loss at 
3000 to 4000Hz in the left ear.  Word recognition was within 
normal limits for the left ear and slightly impaired for the 
right ear.  The examiner noted that the claims file was not 
available; however, the results were valid for rating 
purposes.  

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the March 
2004 audiometric evaluation reveals Level II hearing acuity 
in the right ear, and Level I hearing acuity in the left ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The Board points out that the pure tone thresholds recorded 
in the VA examination does not reflect exceptional hearing 
impairment, and thus 38 C.F.R. § 4.86(a) is not for 
application.   

The above analysis reflects that the veteran is properly 
receiving a noncompensable rating based on findings from the 
March 2004 VA examination during which audiological testing 
revealed that the combination of the pure tone threshold 
averages and speech recognition tests warranted a 0 percent 
rating under the applicable tables.  The Board recognizes the 
difficulties that the veteran experiences on his ordinary 
life conditions as a result of his hearing loss.  However, it 
must be emphasized, as indicated above, that disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric evaluations; the 
Board has no discretion in the matter.  See Lendenmann, 3 
Vet. App. at 349.  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry  results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. 

The Board notes that the veteran's representative contends 
that the March 2004 VA audiology examination is not adequate 
because the veteran was evaluated in an environment that did 
not account for the effects of the veteran's hearing loss on  
his ordinary conditions of life.  See 38 C.F.R. § 4.10.  The 
Board has considered whether a new VA audiological 
examination is warranted.  Pursuant to 38 C.F.R. § 4.85, an 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test and a 
puretone audiometry test by a state-licensed audiologist.  
The March 2004 examination report reflects compliance with 
the requirements of section 4.85.  Furthermore, while the 
record reflects the veteran's  assertion as to difficulties 
experienced as a result of his bilateral hearing loss 
disability, he does not appear to suggest that his bilateral 
hearing disability worsened since the March 2004 VA 
examination.  Therefore, with no evidence of a change in 
disability since the last VA examination, the Board's finding 
that the March 2004 VA examination complied with section 
4.85, and the fact that 38 C.F.R. § 4.10 does not indicate 
the type of room , sound controlled or otherwise, in which an 
examination for hearing impairment must take place, the Board 
finds that, contrary to the arguments of the veteran's 
representative, the VA audiological evaluation conducted in 
March 2004 is consistent with the governing legal authority, 
and thus, adequate for rating purposes.  Thus, the Board 
finds that the record presents no basis for another VA 
examination. 

For all the foregoing reasons, the Board finds a compensable 
rating for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the method of deriving schedular ratings for bilateral 
hearing loss, that doctrine is not  applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

ORDER

A compensable rating for bilateral hearing loss is denied.  





REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These provisions 
include enhanced duties to notify and assist claimants.  
Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

Historically, the veteran's low back disability was rated 
under the criteria for lumbosacral strain (38 C.F.R. § 4.71a, 
Diagnostic Code 5295).  However, in a January 1998 rating 
action, the RO recharacterized the veteran's disability as 
low back strain with arthritis and herniated nucleus pulposus 
at L4-L5, and assigned a 20 percent rating, effective May 11, 
1997, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5295-
5293 (showing consideration of the criteria for 
intervertebral disc syndrome (IVDS)). By an April 1998 
decision, the rating was increased to 60 percent, also under 
Diagnostic Codes 5295-5293.  The 60 percent rating in effect 
under the "old" criteria of DC 5293 contemplated pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc, little intermittent 
relief. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (1995-2002).  

The Board points out that effective September 26, 2003, VA  
revised the rating schedule for evaluation of that portion of 
the musculoskeletal system that addresses disabilities of the  
spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be  
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has the duty to 
adjudicate the claim under the revised criteria effective the 
date of the new diagnostic codes.  See Wanner v. Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461,  
467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 
(2003).  

The veteran filed his claim for an increased rating for his 
low back disability in December 2003, therefore, the revised 
rating criteria for disabilities of the spine effective 
September 26, 2003 are for application.  Moreover, the 
September 2004 rating decision on appeal reflects that the 
veteran's low back disability has been renumbered under the 
revised Diagnostic Code 5243 for intervertebral disc 
syndrome.  The new IVDS Diagnostic Code 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  This is significantly 
different from the former rating criteria which, as noted 
above, are not applicable in this appeal. While the veteran 
and his representative were provided notice of the revised 
rating criteria in the November 2004 Statement of the Case, 
such notice was untimely and is presumed prejudicial.  See 
Sanders v. Nicholson, No. 06-7001 at 13 (Fed. Cir. May 16, 
2007).   Based on the specific circumstances of this case, 
the Board finds that this timing error frustrated the 
veteran's opportunity to effectively participate in the 
processing of this claim. Id.  Hence, a remand is warranted 
to provide the veteran with appropriate notice of the revised 
spine criteria.
  
The RO must also notify the veteran and his representative of 
the amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

Thus, another VCAA letter must be issued to correct these 
procedural due process problems before the Board can decide 
this case.  And the Board, itself, cannot issue this 
corrective letter; rather, the RO must.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

In addition, the objective medical evidence clearly reflects 
findings of neurological involvement of the veteran's lower 
extremities, e.g. pain, numbness and tingling radiating down 
both legs.  However, the RO failed to consider whether a 
higher overall rating is available for the low back 
disability if the veteran was evaluated under the new 
criteria, particularly if separate disability ratings were 
assigned based on the neurological and orthopedic 
manifestations.  The Board must consider neurological 
manifestations when determining the disability evaluations 
for the service-connected low back disability.  See 38 C.F.R. 
§4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
General Rating Formula, Note (1) (2006).   

Furthermore, the March 2004 and January 2006 VA examination 
reports do not  sufficiently address the veteran's low back 
symptomatology as contemplated by the revised schedular 
criteria for the evaluation of IVDS.  A review of the record 
also shows that there is insufficient medical evidence to 
decide whether service connection is warranted for bilateral 
hip and bilateral leg conditions, each, claimed as secondary 
to the veteran's service-connected low back disability, in 
light of the Board's finding that the March 2004 VA 
examiner's opinion is ambiguous.  See Mclendon v. Nicholson, 
20 Vet. App. 79; citing Goss v. Brown, 9 Vet.App. 109,  114 
(1996).  Under these circumstances, additional VA orthopedic 
and neurological examinations are warranted.  See 38 U.S.C.A. 
§ 5103A.

In addition, the Board notes, that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in adjudicating the 
issue of entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40  
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  Therefore, VA examinations need to be 
conducted in accordance with the DeLuca requirement for range 
of motion findings that are inclusive of factors related to 
functional capacity. 

Prior to arranging for VA examinations, ongoing medical 
records should be obtained. 38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Additionally, in the April 2007 appellant's brief, the 
veteran's representative argued that the veteran is entitled 
evaluation of his bilateral hearing loss on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (2006) 

The Board notes that, as reflected in the September 2004 
rating decision, as well as the November 2004 SOC, the RO has 
not considered whether the procedures are invoked for 
assignment of any higher rating, on an extra-schedular basis, 
for the veteran's bilateral hearing loss.  Because such 
evaluation has been requested, and to avoid any prejudice to 
the veteran, the RO should address the applicability of the 
provisions of 38 C.F.R. § 3.321 (and, if denied, give him and 
his representative notice and an opportunity to respond) in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Accordingly, these matters are REMANDED to the RO via the AMC 
for the following action:

1.  The RO should send the veteran a VCAA 
notice letter that is consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), and all other applicable 
legal precedent.  The RO should provide 
the veteran and his representative with 
notice as to the revised criteria for 
rating disease and injuries affecting the 
spine set forth at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 as well as 
notify them of the amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006 in 
regards to the secondary service 
connection claims.  The RO should also 
explain the requirements for establishing 
entitlement to a higher rating for 
bilateral hearing loss under 38 C.F.R. § 
3.321(b)(1) (2006). 

The RO should also invite the veteran to 
submit all evidence in his possession 
pertinent to the claims remaining on 
appeal, and explain the type of evidence 
that is his ultimate responsibility to 
submit as well as the type of evidence 
that VA will obtain.  

2.  The RO should request that the 
veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence from VA 
and non VA medical providers pertinent to 
the claims remaining on appeal. 
Specifically, the veteran should be 
requested to furnish the appropriate 
authorization to enable the RO to obtain 
all records of treatment and/or 
evaluation by K. A. Pober, M.D., 422 West 
Shelocta, Shelocta, Pennsylvania, 15774, 
and by J. Schwartz, D.C., Indiana 
Chiropractic, 2259 Philadelphia Street, 
Indiana, Pennsylvania, 15701.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic and 
neurological examinations, by physicians, 
at an appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays and 
EMG/nerve conduction testing) should be 
accomplished (with all findings made 
available to the physicians prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail so that each physician can clarify 
the severity of the veteran's service-
connected low back disability.  Each 
examiner should set forth all  
examination findings, together with a 
complete rationale for opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
any neurological findings associated with 
the veteran's service-connected low back 
disability, and fully describe the extent 
and severity of those symptoms, to 
include any sciatic or peroneal 
neuropathy.  The examiner should identify 
the specific nerve(s) involved and offer 
an opinion as to whether the veteran has 
any separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected low back disability.  
In this regard, the examiner should state 
whether any neurological impairment 
caused by the veteran's service-connected 
low back disability is analogous to 
complete or incomplete paralysis of the 
sciatic nerve and if so, the degree of 
paralysis should be described in terms of 
mild, moderate, moderate severe, or 
severe. 

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes). 
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins. 
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the low back due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; and to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The orthopedic examiner should 
specifically indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis- 
specifically whether the entire spine is 
ankylosed.

5.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions  
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim 
remaining on appeal in light of all 
pertinent evidence and legal authority, 
to include the revised rating criteria 
for the spine in regards to the claim for 
a rating in excess of 60 percent for a 
low back disability and application of 38 
C.F.R. § 3.310, as amended, for the 
secondary service connection claims.  In 
addition, the RO should specifically 
address whether the criteria for invoking 
the procedures for referral of the claim 
for a higher rating for bilateral hearing 
loss pursuant to 38 C.F.R. § 3.321(b)(1), 
are met.. 

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


